In re Hazel Wall McCurley, applying for certiorari, or writ of review, to the Court of Appeal, First Circuit, Nos. 15112 and 15113, from the Parish of Tangipahoa, 21st Judicial District Court, No. 51903.
Case below: 440 So.2d 780.
Granted. The First Circuit Court of Appeal remanded to the trial court to decide the plea of prescription as to the father’s interest. The court never addressed the other issues raised by relator’s appeal *1217which now relate to the mother’s interest. Accordingly, the court is hereby ordered to consider the issues raised by appellant, Hazel W. McCurley in her appeal from a judgment of the 21st Judicial District Court dated July 1, 1981, all as more fully set forth in appellant’s brief filed with said appeal and dated June 8, 1982; and to render judgment thereon in accordance with law.